Title: To George Washington from St. Hilaire, 12 April 1792
From: St. Hilaire, Lerpaud-Tencin de
To: Washington, George



Mr President,
12 [April] 1792

I have made a voyage to Philadelphia expressly to have the honor of seeing you; but having learned that I cannot have an audience before tuesday, I have thought it my duty to send you a letter with which I have been charged for you. Shall I presume to beg your Excellency to have regard to the recommendation of the sister of the unfortunate Mauduit? I have not perhaps the talents which you knew in him; but I am certain I shall have the same zeal for the service of the United States if I should have the honor of being employed by them. If your Excelleny will deign to cast a favourable regard on my request, and speak a word in my favor to Mr Morris, my acknowledgement will end only with the profound respect with which I am, your Excellency’s most humble & Obedt Servt

L: D. st hilaireformerly Captain in the Regiment ofBesançon, of the Corps of Royal Artillery.

